El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
Nos corresponde resolver si una demanda instada contra el Alcalde del Municipio de Humacao, en la que se so-licita que cesara de publicar ciertos anuncios y de colocar varios letreros, se ha tornado académica debido a la remo-ción de dichos letreros y al comienzo del período de veda electoral.
( — i
En diciembre de 2002 el Partido Nuevo Progresista de Humacao (PNP de Humacao) presentó ante el Tribunal de Primera Instancia una petición de interdicto preliminar y permanente contra el Municipio de Humacao (Municipio), su alcalde, Hon. Marcelo Trujillo Panisse (Alcalde), y su director de finanzas, el Sr. José Carrasquillo Jiménez.
En su demanda, el PNP de Humacao alegó, en síntesis, que el Alcalde utilizó fondos públicos para publicar su re-trato en anuncios del Municipio en contravención a la Ley *73Núm. 52 de 6 de agosto de 1994.(1) Adujo, además, que empleados municipales instalaron en ciertas carreteras dos letreros gigantescos con la foto del Alcalde y un men-saje de felicitación de parte de la administración municipal. Por último, solicitó que se ordenara al Munici-pio que desistiera de publicar dichos anuncios y que remo-viera los referidos letreros de la carretera. Alegaban que los mencionados anuncios y letreros tenían el efecto de coaccionar el libre pensamiento del pueblo y constituían un mal manejo de fondos públicos, en contravención del Art. VI, Sec. 9 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, y al axioma de igualdad en materia electoral que permea todo nuestro ordenamiento constitucional.
El Municipio removió los letreros justo después de la presentación de la demanda. Así las cosas, el foro de ins-tancia inicialmente denegó ambas peticiones de interdicto por entender que la referente a los rótulos era improce-dente, pues ya se habían removido, y la concerniente a los anuncios no procedía, ya que no se aportó prueba de que se hubieran pagado con fondos públicos. No obstante, el foro primario reconsideró dicha decisión y reinstaló el caso para considerar exclusivamente si procedía emitir el interdicto permanente que ordenó al Municipio que cesara de publi-car los anuncios.(2)
Luego de varios incidentes procesales, en el 2004 el Tribunal de Primera Instancia dictó sentencia, desestimando la demanda por entender que se había tornado académica. Resolvió que, al entrar en vigor la veda electoral el 1 de enero de 2004, en conformidad con el Art. 8.001 de la Ley Electoral, 16 L.P.R.A. see. 3351, le compete exclusivamente a la Comisión Estatal de Elecciones la facultad de determi-nar cuáles anuncios gubernamentales pueden publicarse y *74cuáles no pueden publicarse por carecer de un fin público legítimo.
El PNP de Humacao recurrió de dicha determinación ante el Tribunal de Apelaciones. Alegó, en síntesis, que el pleito no debía desestimarse por académico, ya que la con-troversia era susceptible de repetirse puesto que los anun-cios podían volver a publicarse y pagarse nuevamente con fondos públicos. El foro apelativo acogió los planteamien-tos del PNP de Humacao y revocó al foro de instancia. Re-solvió que la controversia era capaz de repetirse aunque resultara electo un alcalde distinto al incumbente.
Inconforme, el Municipio acude ante nos señalando que incidió el Tribunal de Apelaciones al concluir que la contro-versia no se había tornado académica. Emitimos una orden para mostrar la causa por la cual no debíamos revocar al foro apelativo. Luego de examinar las comparecencias de las partes, procedemos a resolver.
» — 1 HH
A. Nuestro ordenamiento contiene una sene de requisitos, de origen constitucional o de creación judicial, que los tribunales deben observar antes de pronunciarse sobre los méritos de una controversia. Dichos requisitos suelen agruparse bajo el tema general de la “justiciabilidad”. Véanse: R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, págs. 97-100; E. Chemerinsky, Constitutional Law Principles and Policies, 2da ed., Nueva York, Ed. Aspen, 2002, págs. 49-50. Se ha reconocido que un caso no es justiciable cuando las partes no tienen legitimación activa, cuando un asunto carece de madurez, cuando la pregunta ante el tribunal es una cuestión política y cuando un caso se ha tornado académico. Noriega v. Hernández Colón, 135 D.P.R. 406, 421-422 (1994).
Por mucho tiempo se ha debatido si las doctrinas *75de justiciabilidad tienen rango constitucional o si mera-mente constituyen reglas prudenciales de autolimitación judicial. Véanse: E. Chemerinsky, A Unified Approach to Justiciability, 22 (Núm. 4) Conn. L. Rev. 677, 691-694 (1990); J. Alvarez González, La protección de los derechos humanos en Puerto Rico, 57 (Núms. 1-2) Rev. Jur. U.P.R. 133, 167 (1988). Independientemente de ello, en Puerto Rico este Tribunal, como mecanismo para fomentar que la intervención judicial ocurra en el momento más oportuno, siempre ha reconocido que en casos como el de autos lo primero que hay que determinar es si la controversia es justiciable.
De acuerdo con lo antes expuesto, la cuestión de umbral en este caso es si la controversia que originó este recurso se tornó académica debido a la remoción de los letreros y a la entrada en vigor de la veda electoral.
B. Como norma general, un caso debe desestimarse por académico cuando los hechos o el derecho aplicable ha variado de tal forma que ya no existe una controversia vigente entre partes adversas. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); Chemerinsky, op. cit, pág. 112. En esencia, la academicidad no es otra cosa que la “doctrina de la acción legitimada enmarcada en el tiempo: El interés personal requerido debe existir al comienzo del litigio (‘standing’) y debe continuar durante toda la duración de éste (academicidad)”. (Traducción nuestra.) H.P. Monaghan, Constitutional Adjudication: The Who and When, 82 (Núm. 7) Yale L.J. 1363, 1384 (1973). Véase, además, United States Parole Comm’n v. Geraghty, 445 U.S. 388, 397 (1980).
El propósito de la doctrina es evitar el uso inadecuado de recursos judiciales y obviar precedentes innecesarios. Emp. Pur. Des., Inc. v. H.I.E.Tel., 150 D.P.R. 924 (2000). Por otro lado, se ha señalado que, en ocasiones, la desestimación de un caso por académico puede tener un efecto nocivo, ya que ello “puede causar que la misma pre-*76gunta se litigue en muchos otros tribunales hasta que sea finalmente resuelta por el Tribunal Supremo”. (Traducción nuestra.) Chemerinsky, op. cit., pág. 113. Véase, también, G.R. Nichol, Jr., Moot Cases, Chief Justice Rehnquist and the Supreme Court, 22 (Núm. 4) Conn. L. Rev. 703 (1990). Para evitar esa relitigación innecesaria, la jurisprudencia ha desarrollado cuatro excepciones a la doctrina de la aca-demicidad, a saber: (1) cuando se presenta una controver-sia recurrente y capaz de evadir la revisión judicial, (2) cuando la situación de hechos ha sido modificada por el demandado pero no tiene visos de permanencia, (3) cuando la controversia se ha tornado académica para el represen-tante de una clase pero no para otros miembros de la clase, y (4) cuando persisten consecuencias colaterales que no se han tornado académicas. Véase, en general, J.E. Nowak y R.D. Rotunda, Constitutional Law, 5ta ed., St. Paul, West Publishing, págs. 59-68.
C. Para resolver el caso de autos es necesario aclarar el significado y alcance de la excepción conocida como “cuestión recurrente capaz de evadir revisión judicial”. La doctrina de “cuestión recurrente” permite que, excepcionalmente, se revise en sus méritos una controversia técnicamente académica, dependiendo del saldo que arroje el examen de los tres criterios siguientes: (1) probabilidad de la recurrencia, (2) identidad o no de las partes involucradas en el posible pleito recurrente futuro, y (3) probabilidad de que la controversia evada revisión judicial. Cruz v. Administración, 164 D.P.R. 341 (2005).
En cuanto al primer criterio, se requiere que exista una “probabilidad razonable” de que la controversia pueda repetirse. De otra parte, en cuanto al tercero, se requiere que el daño sea “inherentemente de tan corta duración que sea probable que la controversia siempre se torne académica antes de que la litigación se complete”. (Traducción nuestra.) Chemerinsky, op. cit., pág. 118.
*77Por otro lado, hemos reconocido que no debemos desestimar el caso por académico si la controversia es susceptible de repetirse entre las mismas partes. San Antonio Maritime v. P.R. Cement Co., 153 D.P.R. 374 (2001). Por lo tanto, resulta relevante en el análisis no sólo la susceptibilidad de repetición, sino también la identidad de las partes. Lo primero tiene el propósito de promover la economía procesal, mientras que lo segundo tiene el fin de fomentar la abstención judicial en situaciones en que los litigantes pudieron haber perdido el incentivo para continuar litigando vigorosamente el caso. Por tal razón, como regla general, debe existir tanto la capacidad de que se repita la controversia como la posibilidad de que la recurrencia sea entre las mismas partes.
No obstante, en casos que presentan cuestiones consti-tucionales revestidas de un alto interés público, hemos rei-terado que podemos entrar en los méritos de la controver-sia a pesar de que la probabilidad de repetición sea entre partes distintas. Asoc. de Periodistas v. González, 127 D.P.R. 704, 721 (1991). Ello se debe a que la gran impor-tancia de los intereses en pugna en casos como éstos nos lleva a atender la controversia lo antes posible para cum-plir con lo que el Prof. Owen Fiss ha llamado la tarea in-eludible de los tribunales de “imprimirle un significado claro y concreto a nuestros valores constitucionales”. (Tra-ducción nuestra.) O.M. Fiss, Foreword: The Forms of Justice, 93 (Núm. 1) Harv. L. Rev. 1, 9 (1979).
De ahí que, en los casos en que no existe identidad de partes, sólo hemos ejercido nuestra facultad para entrar en los méritos de un caso cuando se nos ha presentado una controversia en la que está en juego un valor constitucional de la más alta jerarquía. Así, por ejemplo, en Emp. Pur. Des., Inc. v. H.I.E.Tel, supra, rechazamos el planteamiento de academicidad para poder expresarnos sobre los contornos del derecho fundamental a la libertad de expresión. En Asoc. de Periodistas v. González, supra, *78procedimos de la misma manera, pero esta vez con la in-tención de dilucidar el alcance del derecho a la libertad de prensa. De igual forma, en Com. de la Mujer v. Srio. de Justicia, supra, decidimos no abstenernos de ejercer nues-tra facultad adjudicativa para así poder hacer ciertos pro-nunciamientos importantes sobre la igual protección de las leyes. Similarmente, el Tribunal Supremo federal, en Roe v. Wade, 410 U.S. 113 (1973), entró en los méritos de una controversia técnicamente académica para delimitar el ámbito de aplicación del derecho a la intimidad.
A la luz de esta normativa, pasemos a considerar el caso ante nos.
h — I I — i h-H
El Municipio alega que erró el foro apelativo al ordenar que se continuara con los procedimientos en el caso de autos. Aduce, en síntesis, que el pleito debe desestimarse, ya que la remoción de los letreros y el inicio del período de veda electoral han causado que el caso se torne académico. Le asiste la razón. Veamos.
El PNP de Humacao solicitó al foro de instancia que ordenara al Municipio, mediante interdicto preliminar y permanente, a remover unos letreros y dejar de publicar ciertos anuncios. Sin embargo, el Municipio removió los referidos letreros antes de adjudicarse la controversia en sus méritos. Además, mientras todavía estaba pendiente el caso, entró en vigor la veda electoral que le confiere auto-ridad exclusiva a la Comisión Estatal de Elecciones para pasar juicio sobre la legalidad de anuncios publicados por agencias gubernamentales. Resulta claro que dichos cam-bios fácticos (remoción de letreros) y normativos (entrada en vigor de la veda electoral) han provocado que “no exista una controversia actual entre partes adversas”. Véase Com. de la Mujer v. Srio. de Justicia, supra.
*79El PNP de Humacao alega que la controversia de autos plantea un “asunto recurrente capaz de evadir revisión judicial”. No le asiste la razón.
Por un lado, después de examinar detenidamente el ex-pediente, no hemos encontrado prueba que nos convenza de que existe una probabilidad razonable, no especulativa, de que el Alcalde vuelva a colocar los letreros o a publicar anuncios similares. Lo mismo se puede decir sobre la pro-babilidad de que, si recurriera la controversia, ésta nueva-mente evada revisión judicial.
También resulta especulativa la posibilidad de que la controversia se repita entre las mismas partes. No sabe-mos si, en caso de publicarse anuncios similares a los im-pugnados o colocarse otros letreros, el presente AJcalde to-davía estará fungiendo como tal.
Por último, en el caso de autos no están enjuego valores constitucionales de la más alta jerarquía que ameriten que, a pesar de que no existe una probabilidad razonable de que recurra la controversia entre las mismas partes, ejerzamos nuestra facultad adjudicativa para entrar en los méritos del pleito. Ello porque el PNP de Humacao se li-mita, en esencia, a expresar que la actuación del Alcalde viola el axioma de igualdad electoral. Dicho axioma, aun-que ciertamente representa un principio importante den-tro de nuestro ordenamiento jurídico, no constituye un “valor constitucional de la más alta jerarquía” equiparable en rango a derechos fundamentales como la libertad de expre-sión (Emp. Pur. Des., Inc. v. H.I.E.Tel., supra), la libertad de prensa (Asoc. de Periodistas v. González, supra) o el de-recho a la intimidad {Roe v. Wade, supra). A estos efectos, declinamos entrar a los méritos de la controversia para dilucidar el alcance de dicho axioma en situaciones como la de autos. La revisión judicial de acciones como las tomadas por el Alcalde debe esperar, pues, a un momento más oportuno.
*80IV
Por todo lo antes expuesto, se expide el auto de certio-rari, se revoca la sentencia del Tribunal de Apelaciones y se ordena la desestimación del caso por tratarse de un asunto académico.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López disintió sin opi-nión escrita. El Juez Asociado Señor Rivera Pérez emitió una opinión disidente.
— O —

 Dicha ley regula el contenido que deben tener los anuncios publicados por las agencias gubernamentales.


 Sin embargo, el foro de instancia denegó la petición de interdicto preliminar.